DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. PG. Pub. No. 2012/0286917 A1) in view of Fukase et al. (JP 2007-067214 A).
With respect to claim 1, Uchida A coil component 10a (FIGs. 1-3), comprising:
a body 12a comprising a
magnetic material 15a-15e, 
coil pattern layers 18a-18g encased by the magnetic material, 
magnetic layers 16a-16g comprised of the magnetic material, each of the magnetic layers being coplanar with one of the coil pattern layers with respect to a thickness direction of the body and surrounding the respective coil pattern layer such that lateral surfaces of the respective coil pattern layer contact the respective magnetic layer, 
a core portion (body portion inside coil pattern layers) surrounded by the coil pattern layers, and 
a plurality of insulating layers 19a-19g disposed in the core portion, each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent coil pattern layers among the coil pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, each of the insulating layers comprising an insulating material; and 
an external electrode 14a and or 14b disposed on the body, 
wherein the magnetic material is disposed above and below the coil pattern layers in the thickness direction of the body (paras. [0021]-[0022], and [0025]). Since the coil pattern layers are encased by the magnetic material, the magnetic material would need to be disposed above 
each of the coil pattern layers comprises a spiral-shaped pattern, 
each of the insulating layers disposed only between adjacent coil pattern layers among the coil pattern layers and such that there is no insulating layer disposed below a lowermost coil pattern layer.
Fukase et al., hereinafter referred to as “Fukase,” teaches coil component 2 [Drawing 6] wherein each of the coil pattern layers 33-36 comprises a spiral-shaped pattern,
each of the insulating layers 41-61 extending along a direction (horizontal direction) normal to the thickness direction (vertical direction) of the body and being disposed only between adjacent coil pattern layers among the coil pattern layers such that there is no insulating layer disposed below a lowermost coil pattern layer 34 (paras. [0035]-[0036]). The combination of Uchida and Fukase would result in “each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent coil pattern layers among the coil pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, and such that there is no insulating layer disposed below a lowermost coil pattern layer” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spiral coil pattern layers and insulating layer as taught by Fukase to the coil component of Uchida to increase inductance.
With respect to claim 3, Uchida in view of Fukase teaches the coil component of claim 1, wherein the coil pattern layers are connected by a via hole (Uchida, vias b1-b6, Fukase, vias 73-75) passing through one or more of the insulating layers (Uchida, para. [0024]; Fukase, para.  [0038]).
With respect to claim 6, Uchida in view of Fukase teaches the coil component of claim 1, wherein the coil pattern layers and the insulating layers are alternately stacked (Uchida, para. [0021]).
With respect to claim 9, Uchida teaches a coil component 10a (FIGs. 1-3), comprising: 
a body 12a comprising 
a magnetic material 15a-15e, 
a coil L encased by the magnetic material and comprising conductive pattern layers 18a-18g that are arranged in a stack and surround a central region of the body, 
magnetic layers 16a-16g comprised of the magnetic material, each of the magnetic layers being coplanar with one of the conductive pattern layers with respect to a thickness direction of the body and surrounding the respective conductive pattern layer such that lateral surfaces of the respective conductive pattern layer contact the magnetic layer, and 
a plurality of insulating layers 19a-19g disposed in the central region, each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent conductive pattern layers among the conductive pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, each of the insulating layers comprising an insulating material; and 
an electrode 14a and or 14b disposed on an exterior surface of the magnetic material, 
wherein the magnetic material is disposed above and below the coil pattern layers in the thickness direction of the body. Since the coil pattern layers are encased by the magnetic material, the magnetic material would need to be disposed above and below the coil pattern layers in the thickness direction. Therefore, “the magnetic material is disposed above and below the coil pattern layers in the thickness direction of the body” could potentially raise 112(b) issue. Uchida does not expressly teach 

Fukase teaches coil component 2 [Drawing 6] wherein 
each of the insulating layers 41-61 extending along a direction (horizontal direction) normal to the thickness direction (vertical direction) of the body and being disposed only between adjacent coil pattern layers 33-36 among the coil pattern layers such that there is no insulating layer disposed below a lowermost coil pattern layer 34 (paras. [0035]-[0036]). The combination of Uchida and Fukase would result in “each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent coil pattern layers among the coil pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, and such that there is no insulating layer disposed below a lowermost coil pattern layer” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spiral coil pattern layers and insulating layer as taught by Fukase to the coil component of Uchida to increase inductance.
With respect to claim 10, Uchida teaches the coil component of claim 9, comprising vias b1-b6 connecting the conductive pattern layers to each other (para. [0024]).
With respect to claim 14, Uchida in view of Fukase teaches the coil component of claim 1, wherein each of the insulating layers comprises a photoimageable dielectric (PID) resin (Fukase, para. [0016]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Fukase, as applied to claim 3 above, and further in view of Sakai et al. (US PG. Pub. No. 2013/0222105 A1).
With respect to claim 4, Uchida in view of Fukase teaches the coil component of claim 3. Uchida in view of Kim teaches does not expressly teach the via hole comprises a tapered shape in which a diameter of the via hole is decreased toward a lower surface of the via hole. 
Sakai et al., hereinafter referred to as “Sakai,” teaches a coil component 10 (FIGs. 1 and 2), wherein the via hole (e.g. v6) comprises a tapered shape in which a diameter of the via hole is decreased toward a lower surface of the via hole (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tapered via as taught by Sakai to the coil component of Uchida in view of Fukase to reduce disconnections between the coil patterns layers and the via (para. [0004]).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Fukase, as applied to claim 3 above, and further in view of Marty et al. (U.S. Patent No. 6,031,445).
With respect to claim 5, Uchida in view of Fukase teaches the coil component of claim 3. Uchida in view of Kim does not expressly teach the via hole comprises an intermetallic compound (IMC). 
Marty et al., hereinafter referred to as "Marty," teaches a coil component (Fig. 4B), wherein the via hole 74 and or 76 comprises an intermetallic compound (IMC) (col. 7, lines 31-38). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermetallic compound via hole as taught by Marty to the coil component of Uchida in view of Fukase to provide the required electrical conductivity or reduce resistivity (col. 7, lines 45-49).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Fukase, as applied to claim 9 above, and further in view of Tonoyama et al. (U.S. PG. Pub. No. 2013/0249662 A1).
With respect to claim 11, Uchida in view of Fukase teaches the coil component of claim 9. Uchida in view of Fukase does not expressly teach each of the conductive pattern layers comprises a planar spiral-shaped pattern, and wherein the planar spiral-shaped pattern has a thickness-to-width ratio of 0.5 to 1.5.
Tonoyama et al., hereinafter referred to as “Tonoyama,” teaches a coil component 12 (e.g. Figs. 1-3), wherein each of the conductive pattern layers 18A and 18B comprises a planar spiral-shaped pattern, and wherein the planar spiral-shaped pattern has a thickness-to-width ratio of 0.5 to 1.5 (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ratio as taught by Tonoyama to the coil component of Uchida in view of Fukase to provide the required current density.

9.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Fukase, Sakai, and Marty.
With respect to claim 12, Uchida teaches a coil component 10a (FIGs. 1-3), comprising:
a body 12a comprising
a magnetic material 15a-15e,
coil pattern layers 18a-18g encased by the magnetic material, 
magnetic layers 16a-16g comprised of the magnetic material, each of the magnetic layers being coplanar with one of the coil pattern layers with respect to a 
a core portion (body region inside coil pattern layers) surrounded by the coil pattern layers,
a plurality of insulating layers 19a-19g disposed in the core portion, each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent coil pattern layers among the coil pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, each of the insulating layers comprising an insulating material, and
at least one via b1-b6 disposed in each of the insulating layers, each of the vias connecting the adjacent coil pattern layers, and 
an external electrode 14a and or 14b disposed on the body, 
wherein the magnetic material is disposed above and below the coil pattern layers in the thickness direction of the body(paras. [0021]-[0022], and [0025]). Since the coil pattern layers are encased by the magnetic material, the magnetic material would need to be disposed above and below the coil pattern layers in the thickness direction. Therefore, “the magnetic material is disposed above and below the coil pattern layers in the thickness direction of the body” could potentially raise 112(b) issue. Uchida does not expressly teach wherein each of the coil pattern layers comprises a spiral-shaped pattern,
each of the insulating layer disposed only between adjacent coil pattern layers among the coil pattern layers and such that there is no insulating layer disposed below a lowermost coil pattern layer,

Fukase teaches coil component 2 [Drawing 6] wherein each of the coil pattern layers 33-36 comprises a spiral-shaped pattern,
each of the insulating layers 41-61 extending along a direction (horizontal direction) normal to the thickness direction (vertical direction) of the body and being disposed only between adjacent coil pattern layers among the coil pattern layers such that there is no insulating layer disposed below a lowermost coil pattern layer 34 (paras. [0035]-[0036]). The combination of Uchida and Fukase would result in “each of the insulating layers extending along a direction normal to the thickness direction of the body and being disposed between adjacent coil pattern layers among the coil pattern layers such that upper and lower surfaces of the magnetic layers and the coil pattern layers that are disposed between adjacent insulating layers are in direct contact with the adjacent insulating layers, and such that there is no insulating layer disposed below a lowermost coil pattern layer” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spiral coil pattern layers and insulating layer as taught by Fukase to the coil component of Uchida to increase inductance.
Sakai teaches a coil component 10 (FIGs. 1 and 2), comprising:
at least one via (e.g. v6) having a tapered shape along the thickness direction of the body 12 (paras. [0025] and [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tapered via as taught by Sakai to the coil component of Uchida to reduce disconnections between the coil patterns layers and the via (para. [0004]).
Marty teaches a coil component (Fig. 4B), wherein each of the vias 74 and or 76 comprises an intermetallic compound (IMC) (col. 7, lines 31-38). It would have been obvious 
With respect to claim 13, Uchida in view of Fukase, Sakai, and Marty teaches the coil component of claim 1, wherein a thickness of each of the insulating layers is less than a thickness of each of the coil pattern layers (Uchida, para. [0026]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837